DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.
Priority
Applicant's claim for continuation application No. 12/825,698 as filled on June 29, 2010 is acknowledged. 

Drawings
The drawings are filled on 11/24/2019 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct 
from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-9, 11-12, 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10523733 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Regarding claim 1, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application fully disclosed in the claim 1 of Pat. No. US10523733 B1. In this case, it is noted that the instant claim is identical to the claim of Pat. No. US10523733 B1 except the limitation "load balancing of session transactions based on said determined session transaction load state information”.
Pat No. US10523733 B2 Claim 1.
Instant Application Claim 1

A method of load balancing Session Initiation Protocol session transactions among a self-organized cluster of Session Initiation Protocol (SIP) processing devices, the method comprising:
dynamically forming a load balancing cluster of SIP processing devices from a plurality of SIP processing devices, said cluster of SIP processing devices being self-organized;
dynamically building a communications network, by said cluster of SIP processing devices, for distributing session transaction load state information among the SIP processing devices in the cluster;
each of the SIP processing devices of the cluster asynchronously determining session transaction load state information on a recurring basis reflecting its current session transaction load state; and
performing, by the SIP processing devices of the cluster, a second level load balancing of session transactions.

dynamically forming a load balancing cluster of SIP processing devices from a plurality of SIP processing devices, said cluster of SIP processing devices being self- organized; dynamically building a communications network, by said cluster of SIP processing devices, for distributing session transaction load state information among the SIP processing devices in the cluster; each of the SIP processing devices of the cluster asynchronously determining session transaction load state information on a recurring basis reflecting its current session transaction load state; and 
performing, by the SIP processing devices of the cluster, load balancing of session transactions based on said determined session transaction load state information.


Regarding claim 3, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is fully disclosed in the claim 2 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 2.
Instant Application Claim 3
The method according to claim 1, further comprising: 





Regarding claim 4, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is fully disclosed in the claims 2-3 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claims 2-3.
Instant Application Claim 4
The method of claim 1 further comprising:
a set of individual SIP processing devices of the cluster of SIP processing devices asynchronously sharing on a recurring basis generated session transaction load state information with one or more SIP processing devices of the cluster.
The method of claim 2,
wherein said performing, by the SIP processing devices of the cluster, a second level load balancing of said session transactions includes using said shared session transaction load state information, said second level load balancing including individual SIP processing devices upon receipt of a session transaction initiation request probabilistically retargeting said session transaction initiation request based on knowledge of the load of peer SIP processing devices of the cluster determined from said shared session transaction load state information.


The method of claim 3, wherein said set of individual SIP processing devices of the cluster of SIP processing devices includes a first SIP processing device, a second SIP processing device, and a third SIP processing device; and wherein said first SIP processing device receives session transaction load state information from the second SIP processing device and transmits that received session transaction load state information to the third SIP processing device as part of said set of individual SIP processing devices of the cluster of SIP processing devices sharing on a [SNS-118CON] 59 recurring basis said determined session transaction load state information with one or more SIP processing devices of the cluster.



Regarding claim 5, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is fully disclosed in the claim 3 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 3.
Instant Application Claim 5
The method of claim 2,
wherein said performing, by the SIP processing devices of the cluster, a second level load balancing of said session transactions includes using said shared session transaction load state information, said second level load balancing including individual SIP processing devices upon receipt of a session transaction initiation request probabilistically retargeting said session transaction initiation request based on knowledge of the load of peer SIP processing devices of the cluster determined from said shared session transaction load state information.

The method of claim 13, wherein performing, by the SIP processing devices of the cluster, load balancing of session transactions based on said determined session transaction load state information includes individual SIP processing devices upon receipt of a session transaction initiation request probabilistically retargeting said session transaction initiation request based on knowledge of the load of peer SIP processing devices of the cluster determined from said shared session transaction load state information.


Regarding claim 6, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is fully disclosed in the claim 4 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 4.
Instant Application Claim 6

The method of claim 5, wherein said retargeting does not include sending a SIP 3XX message in response to said session transaction initiation request.


Regarding claim 7, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is fully disclosed in the claim 10 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 10.
Instant Application Claim 7
The method of claim 1 wherein the session transaction load state information for a SIP processing device corresponds to at least one of a slack capacity of the SIP processing device or a portion of the SIP processing resources being utilized of the total SIP processing resources available for utilization of the SIP processing device.
The method of claim 1 wherein the session transaction load state information for a SIP processing device corresponds to at least one of a slack capacity of the SIP processing device or a portion of the SIP processing resources being utilized of the total SIP processing resources available for utilization of the SIP processing device.


Regarding claim 8, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is fully disclosed in the claim 11 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 11.
Instant Application Claim 8
The method of claim 10 wherein the session transaction load state information for a SIP processing device corresponds to said slack capacity, said slack capacity including at least one of a call capacity or a session registration capacity.
The method of claim 7, wherein the session transaction load state information for a SIP processing device corresponds to said slack capacity, said slack capacity including at least one of a call capacity or a session registration capacity.


Regarding claim 9, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application is fully disclosed in the claim 12 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 12.
Instant Application Claim 9
The method of claim 10 wherein the slack capacity is determined based on two dimensions, the first dimension being a count-based slack capacity and the second dimension being a rate based slack capacity
The method of claim 8, wherein the slack capacity is determined based on two dimensions, the first dimension being a count-based slack capacity and the second dimension being a rate based slack capacity.


Regarding claim 10, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is fully disclosed in the claim 12 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 12.
Instant Application Claim 10
The method of claim 10 wherein the slack capacity is determined based on two dimensions, the first dimension being a 



Regarding claim 12, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the instant application fully disclosed in the claim 13 of Pat. No. US10523733 B1. In this case, it is noted that the instant claim is identical to the claim of Pat. No. US10523733 B1 except the limitation "session transaction load state information of other SIP processing devices in said cluster of SIP processing devices”.
Pat No. US10523733 B2 Claim 13.
Instant Application Claim 12
A communications system for load balancing Session Initiation Protocol session transactions among a self-organized cluster of Session Initiation Protocol (SIP) processing devices, the system comprising:
A communications system for load balancing Session Initiation Protocol session transactions among a self-organized cluster of Session Initiation Protocol (SIP) processing devices, the system comprising:
a plurality of self-organizing SIP processing devices configured to dynamically form a load balancing cluster of SIP processing devices;
a communications network coupling the SIP processing devices of the cluster together for distributing session transaction load state information among the SIP processing devices in the cluster; and
wherein each of the SIP processing devices of the cluster includes a processor configured to:
(i) independently and asynchronously control the SIP processing device in which the processor is included to generate session transaction load state information on a recurring basis 
(ii) control the SIP processing device of the cluster in which the processor is included to perform a second level load balancing of session transactions.




Regarding claim 14, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is fully disclosed in the claim 14 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 14.
Instant Application Claim 14
The communications system of claim 13 wherein: a set of individual SIP processing devices of the cluster of SIP processing devices have their corresponding processor further configured to control the SIP processing device in which the processor is included to share on a recurring basis said generated session transaction load state information with one or more SIP processing devices of the cluster.

The communications system of claim 12 wherein: a set of individual SIP processing devices of the cluster of SIP processing devices have their corresponding processor further configured to control the SIP processing device in which the processor is included to share on a recurring basis said generated session transaction load state information with one or more SIP processing devices of the cluster.


Regarding claim 15, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the instant application is fully disclosed in the claim 17 of Pat. No. US10523733 B1 and is 
Pat No. US10523733 B1 Claims 14 & 17.
Instant Application Claim 15
The communications system of claim 13 wherein:
a set of individual SIP processing devices of the cluster of SIP processing devices have their corresponding processor further configured to control the SIP processing device in which the processor is included to share on a recurring basis said generated session transaction load state information with one or more SIP processing devices of the cluster.

The system of claim 15,
wherein each of the SIP processing devices of the cluster of SIP processing devices includes a receiver for receiving session transaction initiation requests; and
wherein said processors included in each of the SIP processing devices of the cluster are further configured to control the SIP processing devices of the cluster in which the processor is included to perform said second level load balancing of said session transactions using said shared session transaction load state information upon receipt of a session transaction initiation request, said second level load balancing including probabilistically retargeting said session transaction initiation request based on knowledge of the load of peer SIP processing devices of the cluster determined from said shared session transaction load state information.

The communications system of claim 14, wherein said set of individual SIP processing devices of the cluster of SIP processing devices includes a first SIP processing device, a second SIP processing device, and a third SIP processing device; and wherein said processor included in said first SIP processing device is configured to: (i) receive session transaction load state information from the second SIP processing device and (ii) transmit the received session transaction load state information to the third SIP processing device, as part of said set of individual SIP processing devices of the cluster of SIP processing devices being configured to share on a recurring basis said generated session transaction load state information with one or more SIP processing devices of the cluster.


Regarding claim 16, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the instant application is fully disclosed in the claim 17 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 17.
Instant Application Claim 16
The system of claim 15,
wherein each of the SIP processing devices of the cluster of SIP processing devices includes a receiver for receiving session transaction initiation requests; and
wherein said processors included in each of the SIP processing devices of the cluster are further configured to control the SIP processing devices of the cluster in which the processor is included to perform said second level load balancing of said session transactions using said shared session transaction load state information upon receipt of a session transaction initiation request, said second level load balancing including probabilistically retargeting said session transaction initiation request based on knowledge of the load of peer SIP processing devices of the cluster determined from said shared session transaction load state information.

The communications system of claim 14, wherein each of the SIP processing devices of the cluster of SIP processing devices includes a receiver for receiving session transaction initiation requests; and wherein each processor included in each of the SIP processing devices of the cluster is further configured to control the SIP processing device in which the processor is included to perform said session transaction load balancing using said shared session transaction load state information upon receipt of a session transaction initiation request, said load balancing including probabilistically retargeting said session transaction initiation request based on knowledge of the load of peer SIP processing devices of the cluster determined from said shared session transaction load state information.


Regarding claim 17, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application is fully disclosed in the claim 18 of Pat. No. US10523733 B1 and is 
Pat No. US10523733 B1 Claim 18.
Instant Application Claim 17
18. The system of claim 17 wherein said retargeting includes responding to a SIP request with a SIP 3XX redirection message or relaying the SIP request to a selected target SIP processing device, said selected target SIP processing device being another SIP processing device in said cluster of SIP processing devices. 
The communications system of claim 16, wherein said retargeting does not include sending a SIP 3XX message in response to said session transaction initiation request.


Regarding claim 18, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the instant application is fully disclosed in the claim 19 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 19.
Instant Application Claim 18
The system of claim 13 wherein the session transaction load state information for a SIP processing device corresponds to at least one of a slack capacity of the SIP processing device or a portion of the SIP processing resources being utilized of the total SIP processing resources available for utilization of the SIP processing device. 
The communications system of claim 14, wherein the session transaction load state information for a SIP processing device corresponds to at least one of a slack capacity of the SIP processing device or a portion of the SIP processing resources being utilized of the total SIP processing resources available for utilization of the SIP processing device.


Regarding claim 19, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is fully disclosed in the claim 20 of Pat. No. US10523733 B1 and is 
Pat No. US10523733 B1 Claim 20.
Instant Application Claim 19
The system of claim 19 wherein the slack capacity is determined based on two dimensions, the first dimension being a count-based slack capacity and the second dimension being a rate based slack capacity. 
The communications system of claim 18, wherein the slack capacity is determined based on two dimensions, the first dimension being a count-based slack capacity and the second dimension being a rate based slack capacity.


Regarding claim 20, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is fully disclosed in the claim204 of Pat. No. US10523733 B1 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10523733 B1 Claim 14.
Instant Application Claim 20
The system of claim 19 wherein the slack capacity is determined based on two dimensions, the first dimension being a count-based slack capacity and the second dimension being a rate based slack capacity.
 
The communications system of claim 19, wherein the slack capacity is a call capacity; and wherein the count-based slack capacity is the difference between current active calls and maximum calls and the rate-based slack capacity is the difference between current call rate and the maximum call rate capability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465